DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4, 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Clavin (US 2013/0147686) in view of Wilairat (CA 2,939,532 provided by Applicant in PE2E).
With respect to claim 1 (similarly claim 9), Clavin teaches a device operation apparatus (e.g. computing device 2 Figs 1-4, 13, see also [0079] whereby computing device 2 of Fig 1 can be a PC) comprising: 
processing circuitry (e.g. processing unit 4/310 Figs 1-4 [0037], [0057]) to  
acquire, as operation information, information indicating a function of at least one operation target device (e.g. for acquiring information whether a TV to transfer experience to is recognized and available, see Fig 10 [0114]-[0115], see also step 1108 determines the capabilities of the target computing device [0129]-[0130]) including a plurality of operation target devices that are operation targets (e.g. including one or more of a television (or computer monitor) 1300, a cell phone (or tablet or PDA) 1302, an electronic billboard 1308 with a display 1309, another HMD device 1310 and a business facility 1306 such as a restaurant which has a display device 1304 with a display 1305, Fig 13 [0146]);
calculate (e.g. for tracking/calculating [0144]-[0145]), from image information on an image of a user who operates the plurality of operation target devices, the user's line-of-sight information (e.g. the user’s gaze, see Fig 12 [0140]-[0145]);
calculate a position of each of the plurality of operation target devices using information transmitted from the plurality of operation target devices (e.g. calculating/determining a position of a target computing device using information transmitted from the target computing device as suggested in Fig 10C [0124] i.e. the position of the user in the vehicle can be detected by a directional antenna of the in-vehicle target computing device);
 store position information of each of the calculated operation target devices (e.g. Location-identifying information can be stored [0112]. For example, when a POS terminal at a retail store communicates an IrDA signal, the signal will include an identifier of the retail store, such as "Sears, store #100, Chicago, Ill." The fact that a user is at a POS terminal in a retail store can be used to trigger the transfer of an image from the POS terminal to the HMD device, such as an image of a sales receipt or of the prices of objects which are being purchase as they are processed/rung up by a cashier);
acquire a voice signal indicating an operation instruction for operating each of the plurality of operation target devices (e.g. for acquiring a voice signal indicating operation instruction for operating “the living room TV”, as suggested in [0147] Fig 14);
 specify, when the processing circuitry acquires the voice signal, the at least one operation target device to be a target of the operation instruction on a basis of the calculated line-of-sight information and position information of each of the operation target devices, the position information being calculated and stored: and 
generate an operation command for controlling the specified at least one operation target device on a basis of text information corresponding to the acquired operation instruction.
Wilairat teaches a control circuitry (e.g. processor unit in computing device 20) to specify, when the processing circuitry acquires the voice signal (e.g. when the listening system 40 acquires “turn on” to turn on the device at which he is gazing, see [0041]), the at least one operation target device to be a target of the operation instruction on a basis of the calculated line-of-sight information (e.g. at S104 it is determined that the current gaze direction coincides with the location of one of the remotely controllable devices whose locations have been mapped [0038]) and a position information of each of the operation target devices (e.g. and a location information calculated/obtained to determine which remotely controllable device the user intends to control, and also to communicatively connect to the remotely controllable device to be controlled [0026]); and 
generate an operation command for controlling the specified at least one operation target device (e.g. at S116 a signal is transmitted to the selected remotely controllable device based on the input received, with the effect of controlling the device [0046])  on a basis of text information corresponding to the acquired operation instruction (e.g. the voice recognition may generate corresponding text-based or other high-level commands to be received in the computing system [0024]).
Clavin and Wilairat are analogous art because they all pertain to controlling target devices. Therefore, it would have been obvious to people having ordinary skill in the art before the effective filing date of the claimed invention to modify Clavin with the teachings of Wilairat to include: specify, when the processing circuitry acquires the voice signal, the at least one calculated line-of-sight information and position information of each of the operation target devices, the position information being calculated and stored: and 
generate an operation command for controlling the specified at least one operation target device on a basis of text information corresponding to the acquired operation instruction, as suggested by Wilairat. The benefit of the modification would be to allow the user to easily control the target device by gazing at it, Wilairat [0002].
With respect to claim 2, Clavin in view of Wilairat teaches the device operation apparatus according to claim 1, wherein the processing circuitry calculates a position of the at least one operation target device on a basis of a light emission signal transmitted from a light emitting apparatus associated with the at least one operation target device (e.g. processor unit 4 and the related software of Fig 9B calculates/obtains a position/location of the target computing device on a basis of a light emission signal transmitted from an RF beacon device associated with the target computing device, as suggested in [0107], see also Wilairat [0036]).
With respect to claim 4, Clavin in view of Wilairat teaches the device operation apparatus according to claim 1, wherein the processing circuitry further stores the user's line-of-sight information calculated (Wilairat e.g. the gaze-based method of [0036] discloses a data storage media of computer system 20 to store mapped locations including gaze information, see also [0026]) for a preset period (Wilairat e.g. later used to determine which device to control [0026] suggest the information is stored for a preset time), wherein the processing circuitry refers to the stored line-of-sight information and specifies the at least operation target device located in a direction of the user's line-of-sight vector as an operation target device to be a target of the operation instruction (Wilairat e.g. at S104 it is determined that the current gaze direction coincides with the location of one of the remotely controllable devices whose locations have been mapped [0038] and [0036]-[0041] suggest that the processing circuitry refers to the stored line-of-sight information and specifies the at least one operation target device located in a 
With respect to claim 7, Clavin in view of Wilairat teaches the device operation apparatus according to claim 1, wherein the text information is information for the operation of the at least one operation target device (Wilairat e.g. the high-levels of [0024] is information for operation of the remotely controllable device), obtained by executing a voice recognition process and an interactive process on a voice stream corresponding to the acquired operation instruction (Wilairat e.g. speech-recognition engine 50 processes audio data from listening system 40 to recognize certain words or phrases in the user’s speech, and to generate corresponding actionable input to computing system 20 [0025]).
With respect to claim 8, Clavin in view of Wilairat teaches a device operation system (Clavin e.g. the system of Figs 1 and/or 13) comprising: the device operation apparatus (Clavin e.g. computing device 2 Figs 1-4, 13, see also [0079] whereby computing device 2 of Fig 1 can be a PC)  according to claim 1; the at least one operation target device for performing control of a function corresponding to the operation command transmitted from the device operation apparatus (Clavin e.g. the living room TV for performing/showing the experience Fig 14 [0147] corresponding to the operation transmitted from the HMD 2); and a light emitting apparatus for transmitting a light emission signal to the device operation apparatus (Clavin e.g. see the light emission sources of Fig 9B [0102]-[0112]), the light emitting apparatus being disposed while being associated with the at least one operation target device (Clavin e.g. [0107] suggest that the light emitting apparatus being disposed while being associated with the operation target device), wherein the processing circuitry of the device operation apparatus calculates a position of the at least one operation target device on a basis of the light emission signal transmitted by the light emitting apparatus (Clavin e.g. calculating/obtaining a position of a target computing device using information transmitted from the target computing device as suggested in Fig 10C .
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Clavin (US 2013/0147686) in view of Wilairat (CA 2,939,532) and further in view of Syrjarinne (US 2006/0290566).

With respect to claim 3, Clavin in view of Wilairat teaches the device operation apparatus according to claim 1.
However, the combination fails to teach wherein the processing circuitry further estimates, when the processing circuitry fails to calculate a first position of one of the plurality of operation target devices. the first position of one operation target device that the processing circuitry fails to calculate. on a basis of second positions of the plurality of operation target devices, the second positions being successfully calculated.
Syrjarinne teaches a server 20 comprising a position estimating unit (e.g. positioning calculation component 25 [0124]) for estimating (e.g. for estimating [0124]), when the processing circuitry fails to calculate a first position of one of the plurality of operation target devices (e.g. when the positioning calculation component 25 of server 20 fails to calculate a first position of one of the mobile devices 30 and 40, as suggested in [0124]), the first position of one operation target device that the processing circuitry fails to calculate (e.g. the first position of mobile 30/40 that the positioning calculation component 25 fails to calculate, [0124]), on a basis of second positions of the plurality of operation target devices (e.g. on the basis of second positions of mobile devices 30/40 contained in the feedback data, as suggested in [0122]-[0123]), the second positions being successfully calculated (e.g. the second positions being successfully calculated, as suggested in [0122] by the mobile station 10 [0122]).
Clavin and Syrjarinne are analogous art because they all pertain to controlling target devices. Therefore, it would have been obvious to people having ordinary skill in the art before the effective filing date of the claimed invention to modify Clavin with the teachings of Syrjarinne to wherein the processing circuitry further estimates, when the processing circuitry fails to calculate a first position of one of the plurality of operation target devices. the first position of one operation target device that the processing circuitry fails to calculate. on a basis of second positions of the plurality of operation target devices, the second positions being successfully calculated, as suggested by Syrjarinne. The benefit of the modification would be to allow the system to know the positions of the target devices, in case the mobile station 30, 40 failed to calculate a position itself (204) Syrjarinne [0124].
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM SIDDO whose telephone number is (571)272-4508. The examiner can normally be reached 9:00-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 
/IBRAHIM SIDDO/Primary Examiner, Art Unit 2675